Case 15-17032        Doc 61     Filed 12/10/18     Entered 12/10/18 16:14:53          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 17032
         James L Matthews, Sr.
         Revoydia Matthews
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/13/2015.

         2) The plan was confirmed on 08/19/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/17/2017, 07/02/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 05/09/2018.

         6) Number of months from filing to last payment: 36.

         7) Number of months case was pending: 43.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $59,865.18.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-17032             Doc 61         Filed 12/10/18    Entered 12/10/18 16:14:53                Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                   $10,563.88
           Less amount refunded to debtor                                $999.07

 NET RECEIPTS:                                                                                            $9,564.81


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $3,810.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $377.45
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $4,187.45

 Attorney fees paid and disclosed by debtor:                         $190.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 ABC Auto Parts & Sales                  Unsecured      1,000.00            NA              NA            0.00       0.00
 AIS Services                            Unsecured           0.00           NA              NA            0.00       0.00
 Alpha Med Physicians Group LLC          Unsecured         413.80           NA              NA            0.00       0.00
 American Scientific Medical Lab         Unsecured         304.63           NA              NA            0.00       0.00
 Andina and Irabagon                     Unsecured         315.00           NA              NA            0.00       0.00
 Back Bowl I LLC                         Unsecured         250.00        248.56          248.56          13.30       0.00
 Bayview Loan Servicing LLC              Secured      151,502.76    140,100.00       140,100.00           0.00       0.00
 Bayview Loan Servicing LLC              Secured             0.00          0.00            0.00           0.00       0.00
 Calvary Portfolio Services              Unsecured           0.00           NA              NA            0.00       0.00
 Capital One Auto Finance                Secured       24,000.00     26,310.88        26,310.88           0.00       0.00
 Central Credit/Penn Cr                  Unsecured         200.00           NA              NA            0.00       0.00
 Cerastes LLC                            Unsecured      1,424.00       1,451.92        1,451.92          77.71       0.00
 City of Chicago Department of Revenue   Unsecured      4,400.00       5,795.11        5,795.11        310.15        0.00
 Credit Solutions Corp                   Unsecured           0.00           NA              NA            0.00       0.00
 Discover Financial Services             Unsecured           0.00           NA              NA            0.00       0.00
 Diversified Collection Services         Unsecured           0.00           NA              NA            0.00       0.00
 Diversified Services Group              Unsecured           0.00           NA              NA            0.00       0.00
 Diversified Svs Group                   Unsecured         654.00           NA              NA            0.00       0.00
 Frontline Asset Strategies              Unsecured         785.93           NA              NA            0.00       0.00
 Frontline Asset Strategies              Unsecured         393.74           NA              NA            0.00       0.00
 Gerimed Service Ltd                     Unsecured          60.00           NA              NA            0.00       0.00
 Harris & Harris Ltd                     Unsecured           0.00           NA              NA            0.00       0.00
 Heller and Frisone                      Unsecured           0.00           NA              NA            0.00       0.00
 Illinois Department of Revenue          Unsecured           0.00           NA              NA            0.00       0.00
 Illinois Dept of Revenue                Unsecured          77.00           NA              NA            0.00       0.00
 Illinois Dept of Revenue                Priority          477.00           NA              NA            0.00       0.00
 Keynote Consulting                      Unsecured         315.00        315.00          315.00          16.86       0.00
 Loyola Univ Cr Un                       Unsecured      2,416.00            NA              NA            0.00       0.00
 Loyola Univ Cr Un                       Unsecured      2,136.00            NA              NA            0.00       0.00
 LVNV Funding LLC                        Unsecured         674.00           NA              NA            0.00       0.00
 LVNV Funding LLC                        Unsecured         785.68           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-17032               Doc 61     Filed 12/10/18    Entered 12/10/18 16:14:53             Desc         Page 3
                                                        of 4



 Scheduled Creditors:
 Creditor                                            Claim         Claim         Claim       Principal      Int.
 Name                                      Class   Scheduled      Asserted      Allowed        Paid         Paid
 LVNV Funding LLC                      Unsecured      2,427.00            NA           NA            0.00       0.00
 Mcsi Inc                              Unsecured         200.00           NA           NA            0.00       0.00
 Mcsi Inc                              Unsecured         175.00           NA           NA            0.00       0.00
 Med Business Bureau                   Unsecured         250.00           NA           NA            0.00       0.00
 Medical Business Bureau, Inc.         Unsecured           0.00           NA           NA            0.00       0.00
 Metro South Medical Center            Unsecured         264.00           NA           NA            0.00       0.00
 Midland Funding LLC                   Unsecured           0.00           NA           NA            0.00       0.00
 Midland Funding LLC                   Unsecured      1,915.00       1,681.54     1,681.54          90.00       0.00
 Midnight Velvet                       Unsecured         126.57        124.34       124.34           6.65       0.00
 Monterey Financial Services           Secured        1,252.08           0.00        50.00          50.00       0.10
 Municipal Collections Of America      Unsecured         188.00        188.55       188.55          10.09       0.00
 National Capital Management LLC       Unsecured           0.00           NA           NA            0.00       0.00
 Nationwide Credit & Collection        Unsecured           0.00           NA           NA            0.00       0.00
 Nicor Gas                             Unsecured      1,200.00       1,256.71     1,256.71          67.26       0.00
 North Paolos Fire Protection Distri   Unsecured         936.00           NA           NA            0.00       0.00
 Northwest Collectors                  Unsecured           0.00           NA           NA            0.00       0.00
 OAK HARBOR CAPITAL LLC                Unsecured      1,002.46            NA           NA            0.00       0.00
 Palisades Collections, LLC            Unsecured      2,620.00            NA           NA            0.00       0.00
 PASI                                  Unsecured          75.00           NA           NA            0.00       0.00
 Portfolio Recovery Associates         Secured        7,400.00       3,000.00     3,000.00      3,000.00     176.71
 Portfolio Recovery Associates         Unsecured            NA     11,504.22     11,504.22        615.71        0.00
 PRA Receivables Management            Unsecured           0.00           NA           NA            0.00       0.00
 Premier Bankcard                      Unsecured         325.00           NA           NA            0.00       0.00
 Premier Bankcard                      Unsecured         442.00           NA           NA            0.00       0.00
 Professional Account Mgmt             Unsecured           0.00           NA           NA            0.00       0.00
 Pronger Smith Medical Care            Unsecured     14,000.00     13,764.07     13,764.07        736.65        0.00
 PYOD                                  Unsecured      3,918.06       2,178.45     2,178.45        116.59        0.00
 Quantum3 Group                        Unsecured         150.00        125.87       125.87           6.74       0.00
 Quantum3 Group                        Unsecured         130.00        100.34       100.34           5.37       0.00
 Quantum3 Group                        Unsecured         353.00        353.04       353.04          18.89       0.00
 Resurgent Capital Services            Unsecured         701.00        783.02       783.02          41.91       0.00
 River Oaks Honda                      Secured        3,000.00           0.00     1,000.00           0.00       0.00
 RMI                                   Unsecured         650.00           NA           NA            0.00       0.00
 Robert J. Semrad & Associates         Unsecured           0.00           NA           NA            0.00       0.00
 Santander Consumer USA                Unsecured           0.00           NA           NA            0.00       0.00
 Seventh Avenue                        Unsecured           0.00           NA           NA            0.00       0.00
 Swiss Colony                          Unsecured         317.12        311.53       311.53          16.67       0.00
 Target                                Unsecured           0.00           NA           NA            0.00       0.00
 TCF National Bank                     Unsecured           0.00           NA           NA            0.00       0.00
 Tsi/980                               Unsecured         498.00           NA           NA            0.00       0.00
 Unimed, Ltd                           Unsecured         250.00           NA           NA            0.00       0.00
 Vanda, LLC                            Unsecured      1,130.22            NA           NA            0.00       0.00
 Village of Riverdale                  Unsecured         100.00           NA           NA            0.00       0.00
 Zenith Acquisition Corp               Unsecured         350.00           NA           NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-17032        Doc 61      Filed 12/10/18     Entered 12/10/18 16:14:53             Desc     Page 4
                                                   of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $140,100.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $30,310.88          $3,000.00           $176.71
       All Other Secured                                     $50.00             $50.00             $0.10
 TOTAL SECURED:                                         $170,460.88          $3,050.00           $176.81

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $40,182.27          $2,150.55              $0.00


 Disbursements:

         Expenses of Administration                             $4,187.45
         Disbursements to Creditors                             $5,377.36

 TOTAL DISBURSEMENTS :                                                                       $9,564.81


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
